id office uilc cca-722203-08 ------------------ number release date from ----------------------- sent tuesday date pm to --------------- cc --------------------------------------------------------------- subject inserts for template here is material prepared by ----- for use in the 6707a template law for use in nopas imposing the sec_6707a penalty for listed transactions look through the headings in bold below to determine which version of the regulations applies to the transaction the penalty is based upon and include only that version in the nopa the version that applies may depend upon when the transaction was entered into or when a return was filed in some instances the taxpayer may choose to rely upon a certain version of the regulations prior to td the regulations applied only to corporations optional language is in brackets and highlighted use the highlighted language when it is relevant to the case for transactions entered into on or after date and transactions of interest entered into on or after date td all references to sec_1_6011-4 are to that regulation as modified by td 2007_38_irb_607 every taxpayer that has participated as described in sec_1_6011-4 in a reportable_transaction within the meaning of sec_1_6011-4 and who is required to file a tax_return must file within the time prescribed in sec_1_6011-4 a disclosure statement in the form prescribed by sec_1_6011-4 sec_1_6011-4 a reportable_transaction is a transaction described in sec_1_6011-4 through the term transaction includes all of the factual elements relevant to the expected tax treatment of any investment_entity plan or arrangement and includes any series of steps carried out as part of a plan sec_1_6011-4 a listed_transaction is a transaction that is the same as or substantially_similar to one of the types of transactions that the internal_revenue_service irs has determined to be a tax_avoidance transaction and identified by notice regulation or other form of published guidance as a listed_transaction sec_1_6011-4 a taxpayer has participated in a listed_transaction if the taxpayer's tax_return reflects tax consequences or a tax strategy described in the published guidance that lists the transaction under sec_1_6011-4 a taxpayer also has participated in a listed_transaction if the taxpayer knows or has reason to know that the taxpayer's tax benefits are derived directly or indirectly from tax consequences or a tax strategy described in published guidance that lists a transaction under sec_1_6011-4 published guidance may identify other types or classes of persons that will be treated as participants in a listed_transaction published guidance also may identify types or classes of persons that will not be treated as participants in a listed_transaction sec_1_6011-4 the term substantially_similar includes any transaction that is expected to obtain the same or similar types of tax consequences and that is either factually similar or based on the same or similar tax strategy receipt of an opinion regarding the tax consequences of the transaction is not relevant to the determination of whether the transaction is the same as or substantially_similar to another transaction further the term substantially_similar must be broadly construed in favor of disclosure for example a transaction may be substantially_similar_to_a_listed_transaction even though it involves different entities or uses different internal_revenue_code provisions sec_1_6011-4 the disclosure statement for a reportable_transaction form_8886 reportable_transaction_disclosure_statement or successor form must be attached to the taxpayer's tax_return for each taxable_year for which a taxpayer participates in a reportable_transaction in addition a disclosure statement for a reportable_transaction must be attached to each amended_return that reflects a taxpayer's participation in a reportable_transaction a copy of the disclosure statement must be sent to otsa at the same time that any disclosure statement is first filed by the taxpayer pertaining to a particular reportable_transaction if a reportable_transaction results in a loss which is carried back to a prior year the disclosure statement for the reportable_transaction must be attached to the taxpayer's application_for tentative refund or amended tax_return for that prior year in the case of a taxpayer that is a partner in a partnership a shareholder in an s_corporation or a beneficiary of a_trust the disclosure statement for a reportable_transaction must be attached to the partnership s_corporation or trust's tax_return for each taxable_year in which the partnership s_corporation or trust participates in the transaction under the rules of sec_1_6011-4 if a taxpayer who is a partner in a partnership a shareholder in an s_corporation or a beneficiary of a_trust receives a timely schedule_k-1 less than calendar days before the due_date of the taxpayer's return including extensions and based on receipt of the timely schedule_k-1 the taxpayer determines that the taxpayer participated in a reportable_transaction within the meaning of sec_1_6011-4 the disclosure statement will not be considered late if the taxpayer discloses the reportable_transaction by filing a disclosure statement with otsa within calendar days after the due_date of the taxpayer's return including extensions sec_1_6011-4 in general if a transaction becomes a listed_transaction or a transaction_of_interest after the filing of a taxpayer's tax_return including an amended_return reflecting the taxpayer's participation in the listed_transaction or transaction_of_interest and before the end of the period of limitations for assessment of tax for any taxable_year in which the taxpayer participated in the listed_transaction or transaction_of_interest then a disclosure statement must be filed regardless of whether the taxpayer participated in the transaction in the year the transaction became a listed_transaction or a transaction_of_interest with otsa within calendar days after the date on which the transaction became a listed_transaction or a transaction_of_interest sec_1_6011-4 for transactions entered into on or after date but taxpayers may rely on these regulations for transactions entered into on or after date and before date td and td all references to sec_1_6011-4 are to that regulation as modified by td c b or as modified by td 2006_49_irb_1030 cite to the applicable td every taxpayer that has participated as described in sec_1_6011-4 in a reportable_transaction within the meaning of sec_1_6011-4 and who is required to file a tax_return must attach to its return for the taxable_year described in sec_1_6011-4 a disclosure statement in the form prescribed by sec_1_6011-4 sec_1_6011-4 a reportable_transaction is a transaction described in sec_1_6011-4 through the term transaction includes all of the factual elements relevant to the expected tax treatment of any investment_entity plan or arrangement and includes any series of steps carried out as part of a plan there are six categories of reportable_transactions listed transactions confidential transactions transactions with contractual protection loss transactions transactions with a significant book-tax difference and transactions involving a brief asset holding_period sec_1_6011-4 a listed_transaction is a transaction that is the same as or substantially_similar to one of the types of transactions that the internal_revenue_service irs has determined to be a tax_avoidance transaction and identified by notice regulation or other form of published guidance as a listed_transaction sec_1_6011-4 a taxpayer has participated in a listed_transaction if the taxpayer's tax_return reflects tax consequences or a tax strategy described in the published guidance that lists the transaction under sec_1_6011-4 a taxpayer also has participated in a listed_transaction if the taxpayer knows or has reason to know that the taxpayer's tax benefits are derived directly or indirectly from tax consequences or a tax strategy described in published guidance that lists a transaction under sec_1_6011-4 published guidance may identify other types or classes of persons that will be treated as participants in a listed_transaction sec_1_6011-4 the term substantially_similar includes any transaction that is expected to obtain the same or similar types of tax consequences and that is either factually similar or based on the same or similar tax strategy receipt of an opinion regarding the tax consequences of the transaction is not relevant to the determination of whether the transaction is the same as or substantially_similar to another transaction further the term substantially_similar must be broadly construed in favor of disclosure sec_1_6011-4 the disclosure statement for a reportable_transaction form_8886 reportable_transaction_disclosure_statement or successor form must be attached to the taxpayer's tax_return for each taxable_year for which a taxpayer participates in a reportable_transaction in addition the disclosure statement for a reportable_transaction must be attached to each amended_return that reflects a taxpayer’s participation in a reportable_transaction a copy of the disclosure statement must be sent to otsa at the same time that any disclosure statement is first filed by the taxpayer if a reportable_transaction results in a loss which is carried back to a prior year the disclosure statement for the reportable_transaction must be attached to the taxpayer's application_for tentative refund or amended tax_return for that prior year in the case of a taxpayer that is a partnership or s_corporation the disclosure statement for a reportable_transaction must be attached to the partnership's or s corporation's tax_return for each taxable_year in which the partnership or s_corporation participates in the transaction under the rules of sec_1_6011-4 sec_1_6011-4 if a transaction becomes a listed_transaction after the filing of a taxpayer's tax_return including an amended_return reflecting either tax consequences or a tax strategy described in the published guidance listing the transaction or a tax_benefit derived from tax consequences or a tax strategy described in the published guidance listing the transaction and before the end of the period of limitations for the final return whether or not already filed reflecting the tax consequences tax strategy or tax_benefit then a disclosure statement must be filed as an attachment to the taxpayer's tax_return next filed after the date the transaction is listed regardless of whether the taxpayer participated in the transaction in that year sec_1_6011-4 for transactions entered into on or after date but taxpayers may rely on these regulations for transactions entered into on or after date and before date td all references to sec_1_6011-4 are to that regulation as modified by td 2003_1_cb_614 every taxpayer that has participated as described in sec_1_6011-4 in a reportable_transaction within the meaning of sec_1_6011-4 and who is required to file a tax_return must attach to its return for the taxable_year described in sec_1_6011-4 a disclosure statement in the form prescribed by sec_1_6011-4 sec_1_6011-4 a reportable_transaction is a transaction described in sec_1_6011-4 through the term transaction includes all of the factual elements relevant to the expected tax treatment of any investment_entity plan or arrangement and includes any series of steps carried out as part of a plan there are six categories of reportable_transactions listed transactions confidential transactions transactions with contractual protection loss transactions transactions with a significant book-tax difference and transactions involving a brief asset holding_period sec_1_6011-4 a listed_transaction is a transaction that is the same as or substantially_similar to one of the types of transactions that the internal_revenue_service irs has determined to be a tax_avoidance transaction and identified by notice regulation or other form of published guidance as a listed_transaction sec_1_6011-4 a taxpayer has participated in a listed_transaction if the taxpayer's tax_return reflects tax consequences or a tax strategy described in the published guidance that lists the transaction under sec_1_6011-4 b a taxpayer also has participated in a listed_transaction if the taxpayer knows or has reason to know that the taxpayer's tax benefits are derived directly or indirectly from tax consequences or a tax strategy described in published guidance that lists a transaction under sec_1_6011-4 published guidance may identify other types or classes of persons that will be treated as participants in a listed_transaction sec_1_6011-4 the term substantially_similar includes any transaction that is expected to obtain the same or similar types of tax consequences and that is either factually similar or based on the same or similar tax strategy receipt of an opinion regarding the tax consequences of the transaction is not relevant to the determination of whether the transaction is the same as or substantially_similar to another transaction further the term substantially_similar must be broadly construed in favor of disclosure sec_1_6011-4 the disclosure statement for a reportable_transaction form_8886 reportable_transaction_disclosure_statement or successor form must be attached to the taxpayer's tax_return for each taxable_year for which a taxpayer participates in a reportable_transaction in addition a copy of the disclosure statement must be sent to otsa at the same time that any disclosure statement is first filed with the taxpayer's tax_return if a reportable_transaction results in a loss which is carried back to a prior year the disclosure statement for the reportable_transaction must be attached to the taxpayer's application_for tentative refund or amended tax_return for that prior year in the case of a taxpayer that is a partnership or s_corporation the disclosure statement for a reportable_transaction must be attached to the partnership's or s corporation's tax_return for each taxable_year in which the partnership or s_corporation participates in the transaction under the rules of sec_1_6011-4 sec_1_6011-4 if a transaction becomes a listed_transaction after the filing of the taxpayer's final tax_return reflecting either tax consequences or a tax strategy described in the published guidance listing the transaction or a tax_benefit derived from tax consequences or a tax strategy described in the published guidance listing the transaction and before the end of the statute_of_limitations period for that return then a disclosure statement must be filed as an attachment to the taxpayer's tax_return next filed after the date the transaction is listed sec_1 e i for transactions entered into on or after date td this language will apply only in limited circumstances see td all references to sec_1_6011-4t are to that regulation as modified by td 2002_2_cb_815 every taxpayer that has participated directly or indirectly in a reportable_transaction within the meaning of sec_1_6011-4t b must attach to its return for the taxable_year described in sec_1 4t e a disclosure statement in the form prescribed by sec_1_6011-4t d sec_1_6011-4t a a reportable_transaction is a transaction described in sec_1_6011-4t b through the term transaction includes all of the factual elements relevant to the expected tax treatment of any investment_entity plan or arrangement and includes any series of steps carried out as part of a plan and any series of substantially_similar transactions entered into in the same taxable_year there are six categories of reportable_transactions listed transactions confidential transactions transactions with contractual protection loss transactions transactions with a significant book- tax difference and transactions involving a brief asset holding_period sec_1 4t b a listed_transaction is a transaction that is the same as or substantially_similar to one of the types of transactions that the internal_revenue_service has determined to be a tax_avoidance transaction and identified by notice regulation or other form of published guidance as a listed_transaction sec_1_6011-4t b a taxpayer will have indirectly participated in a reportable_transaction if the taxpayer's federal tax_liability is affected or in the case of a partnership or an s_corporation if a partner's or shareholder's federal tax_liability is reasonably expected to be affected by the transaction even if the taxpayer is not a direct party to the transaction eg the taxpayer participates as a partner in a partnership as a shareholder in an s_corporation or through a_trust or a controlled_entity moreover a taxpayer will have indirectly participated in a reportable_transaction if the taxpayer knows or has reason to know that the tax benefits claimed from the taxpayer's transaction are derived from a reportable_transaction sec_1_6011-4t c i the term substantially_similar includes any transaction that is expected to obtain the same or similar types of tax consequences and that is either factually similar or based on the same or similar tax strategy receipt of an opinion regarding the tax consequences of the transaction is not relevant to the determination of whether the transaction is the same as or substantially_similar to another transaction further the term substantially_similar must be broadly construed in favor of disclosure sec_1_6011-4t c the disclosure statement for a reportable_transaction form_8886 reportable_transaction_disclosure_statement or successor form must be attached to the taxpayer's federal_income_tax return for each taxable_year for which the taxpayer's federal_income_tax liability is affected by the taxpayer's participation in the transaction in addition a copy of the disclosure statement must be sent to otsa at the same time that any disclosure statement is first filed with the taxpayer's federal_income_tax return if a reportable_transaction results in a loss which is carried back to a prior year the disclosure statement for the reportable_transaction must be attached to the taxpayer's application_for tentative refund or amended federal_income_tax return for that prior year in the case of a taxpayer that is a partnership or s_corporation the disclosure statement for a reportable_transaction must be attached to the partnership's or s corporation's federal_income_tax return for each taxable_year ending with or within the taxable_year of any partner or shareholder whose income_tax_liability is affected or is reasonably expected to be affected by the partnership's or s corporation's participation in the transaction if a transaction becomes a reportable_transaction eg the transaction subsequently becomes one identified in published guidance as a listed_transaction described in sec_1_6011-4t b or there is a change in facts affecting the expected federal_income_tax effect of the transaction such that the transaction is reportable under any of sec_1_6011-4t b through on or after the date the taxpayer has filed the return for the first taxable_year for which the transaction affected the taxpayer's or a partner's or a shareholder's federal_income_tax liability the disclosure statement must be filed as an attachment to the taxpayer's federal_income_tax return next filed after the date the transaction becomes a reportable_transaction whether or not the transaction affects the taxpayer's or any partner's or shareholder's federal_income_tax liability for that year sec_1_6011-4t e for transactions entered into on or after date unless the transaction is reported on a tax_return of the taxpayer that is filed on or before date td prior to this version the regulations applied only to corporations all references to sec_1_6011-4t are to that regulation as modified by td 2002_2_cb_87 every corporate taxpayer that is required to file a return for a taxable_year with respect to a tax imposed under sec_11 sec_594 sec_801 or sec_831 and that has participated directly or indirectly in a reportable_transaction within the meaning of sec_1_6011-4t b must attach to its return for the taxable_year described in sec_1_6011-4t d a disclosure statement in the form prescribed by sec_1_6011-4t c every individual trust partnership and s_corporation that has participated directly or indirectly in a reportable_transaction within the meaning of sec_1_6011-4t b must attach to its return for the taxable_year described in sec_1_6011-4t d a disclosure statement in the form prescribed by sec_1_6011-4t c for this purpose a taxpayer will have indirectly participated in a reportable_transaction if the taxpayer's federal_income_tax liability is affected or in the case of a partnership or an s_corporation if a partner's or shareholder's federal_income_tax liability is reasonably expected to be affected by the transaction even if the taxpayer is not a direct party to the transaction eg the taxpayer participates as a partner in a partnership as a shareholder in an s_corporation or through a controlled_entity moreover a taxpayer will have indirectly participated in a reportable_transaction if the taxpayer knows or has reason to know that the tax benefits claimed from the taxpayer's transaction are derived from a reportable_transaction sec_1 4t a for purposes of sec_1_6011-4t b and the term taxpayer means a corporation required to file a return under sec_11 sec_594 sec_801 or sec_831 for all other purposes of sec_1_6011-4t the term taxpayer also includes an individual trust partnership or s_corporation sec_1_6011-4t a a reportable_transaction is either a transaction that is described in sec_1_6011-4t b or is a transaction that is described in sec_1_6011-4t b and that meets the projected tax effect test in sec_1_6011-4t b the term transaction includes all of the factual elements necessary to support the tax benefits that are expected to be claimed with respect to any entity plan or arrangement and includes any series of related steps carried out as part of a prearranged plan and any series of substantially_similar transactions entered into in the same taxable_year sec_1_6011-4t b for purposes of sec_1_6011-4t the term substantially_similar includes any transaction that is expected to obtain the same or similar types of tax benefits and that is either factually similar or based on the same or similar tax strategy receipt of an opinion concluding that the tax benefits from the taxpayer's transaction are allowable is not relevant to the determination of whether the taxpayer's transaction is the same as or substantially_similar_to_a_listed_transaction further the term substantially_similar must be broadly construed in favor of disclosure sec_1_6011-4t b i a transaction is described in sec_1_6011-4t b if the transaction is the same as or substantially_similar to one of the types of transactions that the internal_revenue_service irs has determined to be a tax_avoidance transaction and identified by notice regulation or other form of published guidance as a listed_transaction for purposes of sec_6011 however a listed_transaction is not treated as a reportable_transaction if it has affected the taxpayer’s federal_income_tax liability as reported on any_tax return filed on or before date sec_1_6011-4t b the disclosure statement as described in sec_1_6011-4t c for a reportable_transaction must be attached to the taxpayer's federal_income_tax return for each taxable_year for which the taxpayer's federal_income_tax liability is affected by the taxpayer's participation in the transaction in the case of a taxpayer that is a partnership or an s_corporation the disclosure statement for a listed_transaction must be attached to the taxpayer's federal_income_tax return for each taxable_year ending with or within the taxable_year of any partner or shareholder whose income_tax_liability is affected or is reasonably expected to be affected by the partnership's or the s corporation's participation in the transaction in addition at the same time that any disclosure statement is first attached to the taxpayer's federal_income_tax return the taxpayer must file a copy of that disclosure statement with the office of tax_shelter analysis otsa if a transaction becomes a reportable_transaction eg the transaction subsequently becomes one identified in published guidance as a listed_transaction described in sec_1_6011-4t b or there is a change in facts affecting the expected federal_income_tax effect of the transaction on or after the date the taxpayer has filed the return for the first taxable_year for which the transaction affected the taxpayer's or a partner's or a shareholder's federal_income_tax liability the disclosure statement must be filed as an attachment to the taxpayer's federal_income_tax return next filed after the date the transaction becomes a reportable_transaction whether or not the transaction affects the taxpayer's or any partner's or shareholder's federal_income_tax liability for that year if a disclosure statement is required as an attachment to a federal_income_tax return that is filed after date but on or before days after date the taxpayer must either attach the disclosure statement to the return or file the disclosure statement as an amendment to the return no later than days after date sec_1_6011-4t d for federal corporate_income_tax returns filed after date td and td all references to sec_1_6011-4t are to that regulation as modified by td 2000_2_cb_249 or as modified by td 2001_2_cb_194 cite to the applicable td every taxpayer that is required to file a return for a taxable_year with respect to a tax imposed under sec_11 sec_594 sec_801 or sec_831 and that has participated directly or indirectly in a reportable_transaction within the meaning of sec_1_6011-4t b must attach to its return for the taxable_year described in sec_1_6011-4t d a disclosure statement in the form prescribed by sec_1_6011-4t c for this purpose a taxpayer will have indirectly participated in a transaction if its federal_income_tax liability is affected by the transaction even if it is not a direct party to the transaction eg it participates through a partnership or through a controlled_entity sec_1_6011-4t a a reportable_transaction is a transaction that is described in either sec_1_6011-4t b or and that meets the projected tax effect test in sec_1_6011-4t b the term transaction includes all of the factual elements necessary to support the tax benefits that are expected to be claimed with respect to any entity plan or arrangement and includes any series of related steps carried out as part of a prearranged plan and any series of substantially_similar transactions entered into in the same taxable_year sec_1_6011-4t b a transaction is described in sec_1_6011-4t b if the transaction is the same as or substantially_similar to one of the types of transactions that the internal_revenue_service irs has determined to be a tax_avoidance transaction and has identified by notice regulation or other form of published guidance as a listed_transaction for purposes of sec_6011 however a listed_transaction is not treated as a reportable_transaction if it has affected the taxpayer’s federal_income_tax liability as reported on any_tax return filed on or before date sec_1_6011-4t b a transaction described in sec_1_6011-4t b meets the projected tax effect test if at the time the taxpayer enters into the transaction or at any time thereafter the taxpayer reasonably estimates that the transaction will reduce the taxpayer’s federal_income_tax liability by more than dollar_figure million in any single taxable_year or by a total of more than dollar_figure million for any combination of taxable years in which the transaction is expected to have the effect of reducing the taxpayer’s federal_income_tax liability sec_1 4t b i the disclosure statement as described in sec_1_6011-4t c for a reportable_transaction shall be attached to the taxpayer’s federal corporate_income_tax return for each taxable_year for which the taxpayer’s federal_income_tax liability is affected by its participation in the transaction in addition at the same time that the disclosure statement is first attached to the taxpayer’s federal_income_tax return a copy of that disclosure statement must be sent to the irs large_and_mid-size_business_division if a transaction becomes a reportable_transaction on or after the date the taxpayer has filed its return for the first taxable_year for which the transaction affected the taxpayer’s federal_income_tax liability eg there is a change in facts affecting the expected federal_income_tax effect of the transaction or the transaction subsequently becomes one identified in published guidance as a listed_transaction described in sec_1 4t b the disclosure statement shall be filed as an attachment to the taxpayer’s federal corporate_income_tax return next filed after the date the transaction becomes a reportable_transaction if a disclosure statement is required as an attachment to a federal corporate_income_tax return that is filed earlier than days after date the taxpayer may either attach the disclosure statement to the return or file the disclosure statement as an amendment to the return no later than days after date sec_1_6011-4t d for federal corporate_income_tax returns filed after date td all references to sec_1_6011-4t are to that regulation as published in td 2001_1_cb_747 every taxpayer that is required to file a return for a taxable_year with respect to a tax imposed under sec_11 and that has participated directly or indirectly in a reportable_transaction within the meaning of sec_1_6011-4t b must attach to its return for the taxable_year described in sec_1_6011-4t d a disclosure statement in the form prescribed by sec_1_6011-4t c for this purpose a taxpayer will have indirectly participated in a transaction if its federal_income_tax liability is affected by the transaction even if it is not a direct party to the transaction eg it participates through a partnership or through a controlled_entity sec_1_6011-4t a a reportable_transaction is a transaction that is described in either sec_1_6011-4t b or and that meets the projected tax effect test in sec_1_6011-4t b the term transaction includes all of the factual elements necessary to support the tax benefits that are expected to be claimed with respect to any entity plan or arrangement and includes any series of related steps carried out as part of a prearranged plan and any series of substantially_similar transactions entered into in the same taxable_year sec_1_6011-4t b a transaction is described in sec_1_6011-4t b if the transaction is the same as or substantially_similar to one of the types of transactions that the internal_revenue_service irs has determined to be a tax_avoidance transaction and has been identified by notice regulation or other form of published guidance as a listed_transaction for purposes of sec_6011 however a listed_transaction is not treated as a reportable_transaction if it has affected the taxpayer’s federal_income_tax liability as reported on any_tax return filed on or before date sec_1_6011-4t b a transaction described in sec_1_6011-4t b meets the projected tax effect test if at the time the taxpayer enters into the transaction or at any time thereafter the taxpayer reasonably estimates that the transaction will reduce the taxpayer’s federal_income_tax liability by more than dollar_figure million in any single taxable_year or by a total of more than dollar_figure million for any combination of taxable years in which the transaction is expected to have the effect of reducing the taxpayer’s federal_income_tax liability sec_1 4t b i the disclosure statement as described in sec_1_6011-4t c for a reportable_transaction shall be attached to the taxpayer’s federal corporate_income_tax return for each taxable_year for which the taxpayer’s federal_income_tax liability is affected by its participation in the transaction in addition at the same time that the disclosure statement is first attached to the taxpayer’s federal_income_tax return a copy of that disclosure statement must be sent to the irs large_and_mid-size_business_division if a transaction becomes a reportable_transaction on or after the date the taxpayer has filed its return for the first taxable_year for which the transaction affected the taxpayer’s federal_income_tax liability eg there is a change in facts affecting the expected federal_income_tax effect of the transaction or the transaction subsequently becomes one identified in published guidance as a listed_transaction described in sec_1 4t b the disclosure statement shall be filed as an attachment to the taxpayer’s federal corporate_income_tax return next filed after the date the transaction becomes a reportable_transaction if a disclosure statement is required as an attachment to a federal corporate_income_tax return that is filed earlier than days after date the taxpayer may either attach the disclosure statement to the return or file the disclosure statement as an amendment to the return no later than days after date sec_1_6011-4t d
